DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 10-13 are cancelled. Claims 1-9 and 14-20 are pending in this application. 
Election/Restrictions
Applicant’s election without traverse of Group I (claim 1-8)  in the reply filed on 02/03/2022  is acknowledged.  Applicants elected the species of claim 3 (DMEM-KO basal media in a range of 84 to 96%, platelet lysate in a range of 3 to 10%, antibiotic and antimycotic in a range of 0.5 to 3% and glutamax in a range of 0.5 to 3%).
Claims 1, 2, 5-9 and 14-20 are withdrawn from consideration as being directed to a nonelected invention.  
Claims 3 and 4 are examined in this Office Action.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Malaysia  on 06/12/2019. It is noted, however, that applicant has not filed a certified copy of the PI2019003325 application as required by 37 CFR 1.55.

Information Disclosure Statement
It is noted an IDS has not been submitted at the time of preparation of this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Antoninus et al (“Human platelet lysate enhances the proliferation of Wharton’s jelly-derived mesenchymal stem cells,” Biomarkers and Genomic Medicine Volume 7, Issue 3, September 2015, Pages 87-97) (Antoninus) and Nekanti et al (“Long-Term Expansion and Pluripotent Marker Array Analysis of Wharton’s Jelly-Derived Mesenchymal Stem Cells,” STEM CELLS AND DEVELOPMENT Volume 19, Number 1, 2010) (Nekanti) as evidenced by the attached Glutamax data sheet and the attached penicillin/streptomycin/amphotericin B data sheet. 

Antoninus discloses culture of Wharton’s Jelly-derived mesenchymal stem cells (WJMSC) in MEM (minimal essential media) supplemented with 2mM GlutaMAX, (the claimed GlutaMAX, claim 3), 0.03-0.250 mg/ml human platelet lysate (huPL) (the claimed platelet lysate, claim 3), and 100 U/mL penicillin-100 mg/mL streptomycin/amphotericin B  (the claimed antibiotic and antimycotic, claim 3).  
Regarding the claimed platelet lysate concentration range, Antoninus discloses using 0.250 mg/ml (0.025%) and 0.125 mg/ml (0.0125%) and that insignificant differences between the two concentrations were noted (page 90, right column, first full paragraph).  It would have been obvious to one of ordinary skill to optimize the concentration of platelet lysate in the culture media in order to enhance the proliferation of WJ-MSCs as disclosed by Antoninus.  One of ordinary skill would have had a reasonable expectation of success in optimizing the concentration because routine optimization is within the purview of one of ordinary skill in the art and Antoninus demonstrated that differing concentrations had an insignificant effect. 
Regarding the claimed antibiotic and antimycotic concentration, Antoninus discloses the culture media contains 100 U/mL penicillin-100 mg/mL streptomycin /amphotericin B  (the claimed antibiotic and antimycotic). A penicillin/ streptomycin/ amphotericin B product sheet is attached and shows the antibiotic/antimycotic solution is commercially provided at 10,000 units/ml. The 10,000 Units/ml is a 100 X stock as evidenced by the product sheet and dilution to 1X results in a 100 units/ml.  Therefore, 100 units in a 100 ml of culture media would result in a concentration of 1%, a value falling within the claimed range of 0.5 to 3%.
Regarding the claimed GlutaMAX concentration, Antoninus discloses a concentration of  2mM GlutaMAX in the media.  The GlutaMAX product sheet is attached and shows Glutamax is provided as a 200 mM solution.  Therefore, use of one ml of a 100X stock added to 100 ml of culture media would result in a concentration present at 1%, a value falling within the claimed range of 0.5 to 3%. 
Antoninus differs from the claims in that the document teaches use of MEM fails to disclose DMEM-KO media.  However, Nekanti cures the deficiency.
Nekanti discloses (Abstract) culture of WJMSC in DMEM-KO media, 4,500 mg/ml glucose, 2mM glutamine and 10% FBS (page 118, right column, first full paragraph). Nekanti discloses DMEM-KO is optimized for growth of undifferentiated embryonic stem cells and mimics the natural environment of embryonic tissue (page 125, right column, bottom paragraph).  Nekanti discloses (page 126, left column, bottom paragraph) 
It would have been obvious to one of ordinary skill to modify the method of Antoninus by culturing the WJMSC cells in DMEM-KO media as suggested by Nekanti in view of the teachings of Nekanti that the DMEM-KO media is superior in supporting the expansion of WJMSCs.  One of ordinary skill would have had a reasonable expectation of success in culturing and expanding WJMSCs in DMEM-KO media in view of the teachings of Nekanti  (page 129, left column, first full paragraph) that WJMSCS could be expanded in short doubling times in DMEM-KO culture, without chromosomal abnormalities or expression of tumor suppressor/oncogenes while retaining differentiation potential until late passages.

2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Antoninus and Nekanti as applied to claim 3 above and further in view of Hsieh et al (“Functional Module Analysis Reveals Differential Osteogenic and Stemness Potentials in Human Mesenchymal Stem Cells from Bone Marrow and Wharton’s Jelly of Umbilical Cord,” STEM CELLS AND DEVELOPMENT Volume 19, Number 12, 2010) (Hsieh).
The teachings of Antoninus and Nekanti above are incorporated herein in their entirety.  Antoninus and Nekanti differ from the claims in that the documents fail to disclose the expression of one or more of the genes in claim 4.  However, Hsieh cures the deficiency.
Hsieh discloses (Figure 2 C) the influence of culture conditions on the gene expression patterns of BMMCS (bone marrow mesenchymal stem cells) and WJMSCs and discloses a transcriptome analysis of the cells cultured in MesenCult™ medium or DMEM + 10% FBS (page 1896, right column, top paragraph).  Hsieh discloses the WJMSC cultured in either media express the same markers (figure 2C).  Hsieh that different culture conditions caused only minor changes in the gene expression patterns of WJMSCs (Fig. 2C) (Hsieh, page 1902, left column, paragraphs 2 and 3).
Hsieh therefore does not disclose WJMSC culture in the claimed culture media (claim 3) or the same culture media as Antoninus or Nekanti. 
 gene (claimed in claim 4) as part of a major network of 137 genes (page 1904, left column, second paragraph) and that HBEGF can enhance the migration of human MSCs (therefore a gene related to the claimed “cell migration;” claim 3).
Hsieh discloses expression of the NPPB gene (page 1898, right column) (claimed in claim 4) and that it is believed to play a role in the development of the peripheral and central nervous system, blood vessel development (page 1899, left column, top paragraph) and neurogenesis (page 1904, left column, bottom paragraph), and is therefore a gene related to the claimed “localization,” claim 3.
Hsieh  discloses expression of the CNN1 gene (page 1900, table 1) (claimed in claim 4) which is the calponin 1, a basic smooth muscle gene, related to the claimed “cell proliferation;” claim 3 (applicant’s specification, page 11).
Hsieh therefore discloses that WJMSC cells express one of or more of the genes claimed in claim 4 upon growth in a variety of culture media lacking one or more of the components as claimed in claim 3.  One of ordinary skill would have had a reasonable expectation of success in culturing WJMSC in a variety of media and obtaining the expression of one or more of the claimed genes in view of the teachings of Hsieh that different culture conditions caused only minor changes in the gene expression patterns of WJMSCs (Fig. 2C) (Hsieh, page 1902, left column, paragraphs 2 and 3).
It would have been obvious to one of ordinary skill to modify the method of Antoninus and Nekanti by determining the gene expression profile of WJMSC cells  as suggested by Hsieh in view of the teachings of Hsieh that the transcriptome analysis provides an analysis of the specific genes being expressed (page 1908, left column, first full paragraph).  One of ordinary skill would have had a reasonable expectation that the HBEGF gene, the NPPB gene and the CNN1 gene would be expressed regardless of which media was used because changes in the media led to minor changes in gene expression.
One of ordinary skill would have been motivated to obtain a gene expression profile in view of the teachings of Hsieh (page 1908, left column, first full paragraph) 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632